Exhibit 99.1 Scotiabank Announces Dividend on Common Shares TORONTO, May 31, 2011 /CNW/ - Scotiabank today declared a dividend on the outstanding shares of the Bank for the quarter ending July 31, 2011, as follows, payable on July 27, 2011 to shareholders of record at the close of business on July 5, 2011: Common Shares << -Dividend No. 568of $0.52 per share; >> Non-Cumulative Preferred Shares << - Series 12, Dividend No. 52of $0.328125 per share; - Series 13, Dividend No. 25of $0.30 per share; - Series 14, Dividend No. 18of $0.28125 per share; - Series 15, Dividend No. 17of $0.28125 per share; - Series 16, Dividend No. 15of $0.328125 per share; - Series 17, Dividend No. 14of $0.35 per share; - Series 18, Dividend No. 13of $0.3125 per share; - Series 20, Dividend No. 13of $0.3125 per share; - Series 22, Dividend No. 11of $0.3125 per share; - Series 24, Dividend No. 10of $0.3906 per share; - Series 26, Dividend No. 10of $0.390625 per share; - Series 28, Dividend No. 10of $0.390625 per share; - Series 30, Dividend No. 5of $0.240625 per share; - Series 32, Dividend No. 2of $0.23125 per share. >> Holders may elect to receive their dividends in common shares of the Bank in lieu of cash dividends, in accordance with the Bank's Shareholder Dividend and Share Purchase Plan. %CIK: 0000009631 For further information: Peter Slan, Senior Vice-President, Investor Relations, (416) 933-1273; Karen Heath, Media Communications, (416) 866-7238. CO: Scotiabank - Financial Releases CNW 07:28e 31-MAY-11
